Citation Nr: 0720191	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York




THE ISSUES

1.  Entitlement to an initial compensable evaluation for the 
service-connected post operative residuals of a 
hemorrhoidectomy.  

2.  Entitlement to service connection for the claimed 
residuals of a right shoulder injury.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1992 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO in Hartford, Connecticut.  

The veteran's appeal initially included the claim of service 
connection for hallux limitus of the left foot with post 
operative residuals of a cheilectomy of the left foot and the 
claim for an initial compensable evaluation for the service-
connected adjustment disorder with depressed mood.  

With regard to the issue of service-connection for the hallux 
limitus of the left foot, during the pendency of the appeal, 
the RO in Newark, New Jersey, in a March 2004 decision, 
granted service connection for this disability and assigned a 
10 percent evaluation, effective on August 5, 2000.  A 100 
percent evaluation was assigned from February 28, 2003 to 
March 31, 2003 based on surgical or other treatment 
necessitating convalescence.  The 10 percent evaluation was 
resumed effective April 1, 2003.  

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning this issue has been resolved.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second NOD must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  

With regard to the claim for an initial compensable 
evaluation for the service-connected adjustment disorder with 
depressed mood, following the March 2006 rating decision, the 
Board notes that the veteran filed a timely NOD in April 
2006.  The RO issued a Statement of the Case (SOC) in January 
2007.  

However, the veteran is yet to have been shown to have 
perfected her appeal by filing a Substantive Appeal.  See 
38 C.F.R. §§ 20.202, 20.302 (b) (2006).  Thus, this issue is 
presently not before the Board for appellate consideration.  

The issue of an initial compensable evaluation for the 
service-connected post operative residuals of a 
hemorrhoidectomy is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
finding referable to a right shoulder disorder during 
service.  

2.  The veteran currently is not shown to have residual right 
shoulder disability due to the claimed injury or another 
event or incident of her active military service.  



CONCLUSION OF LAW

The veteran does not have a right shoulder disability due to 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded her a comprehensive 
VA examination addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in April 2003 and May 2006 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by her and which 
portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed March 2003 rating decision.  However, the RO 
readjudicated the appeal in a January 2007 Supplemental 
Statement of the Case (SSOC).  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the May 2006 VCAA letter the RO notified the veteran of 
the evidence necessary to establish both disability ratings 
and effective dates in compliance with these requirements.  
Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Neither the service medical records nor the subsequent post 
service treatment records contain any indication of 
complaints, findings or treatment for a right shoulder injury 
or disorder.  

During an October 2002 VA examination, the veteran denied 
having any right shoulder problems.  The examination revealed 
a full range of motion in the right shoulder.  The veteran's 
shoulder was determined to be normal.  

In her July 2002 claim, the veteran asserted that she tore 
her right shoulder muscle during basic training while 
climbing a rope.  She further testified that she was treated 
during service with physical therapy, muscle shock therapy 
and pain medication for the injury.  

However, she has presented no medical evidence to support her 
assertion of an in-service injury or current disability 
related thereto, despite the fact that she was notified of 
the requirement of such evidence in the multiple "duty to 
assist" letters.  

Currently, the only evidence of record supporting the 
veteran's claim are her own assertions, as indicated in the 
July 2002 claim.  She has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  

Accordingly, her lay opinion cannot constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

In the absence of a showing of current right shoulder 
disability, the preponderance of the evidence is against this 
claim of service connection.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for the claimed residuals of a right 
shoulder injury is denied.  




REMAND

In various statements, the veteran asserts that her service-
connected post operative residuals of a hemorrhoidectomy has 
increased in severity.  The Board notes the October 2004 
statement, in which the veteran noted bleeding, problems with 
the anal muscles, and a recurrence of her hemorrhoids.  

The Board also notes VA treatment records dated January 2004 
to July 2004, which show a history of rectal bleeding from 
hemorrhoids, fecal incontinence and chronic anemia.  

Given these statements and noted symptomatology, the Board 
finds that a more contemporaneous VA examination is 
necessary. See VAOPGCPREC 11-95 (April 7, 1995) (the Board is 
required to remand a case back to the RO for a new 
examination when the claimant asserts that the disability in 
question has worsened since the last examination).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request information referable to any 
recent medical care received by the 
veteran for her service-connected post 
operative residuals of a 
hemorrhoidectomy.  Based on the veteran's 
response, the RO should attempt to obtain 
all clinical records from all previously 
unidentified treatment sources.  The 
veteran also should be notified that she 
may submit competent evidence to support 
her claim for increase.  
If the RO's search efforts prove 
unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  The veteran should be scheduled for a 
VA examination in order to evaluate the 
current severity of the service-connected 
post operative residuals of a 
hemorrhoidectomy.  

The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests and studies that the examiner deems 
necessary should be performed.  

The examiner should state whether the 
veteran has irreducible large or 
thrombotic external or internal 
hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences 
or external or internal hemorrhoids with 
persistent bleeding and with secondary 
anemia or with fissures.  The examination 
should include a complete rationale for 
the opinions expressed.  

3.  Thereafter, following completion of 
all indicated development the RO should 
readjudicate the issue on appeal.  If the 
determination remains less than fully 
favorable to the veteran, she and her 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


